THE     AITORNEY             GENERAL
                        OF   %-EXAS




Honorable Jerry Sadler            Opinion No. M-235
Commissioner, General Land
  Office                          Re:   Payment of expenses in-
General Land Office Bldg.               curred in the delivery
Austin, Texas 78701                     of Veterans' Land Bonds
                                        to out-of-state banks.

Dear Mr. Sadler2

         Your request 'foran opinion reads as follows:

          "The constitutional amendment approved by
     the voters last November 11, 1967, authorized
     the extension of the Veterans' Land Program by
     permitting the sale of $200 million in Veterans'
     Land Bonds., The first $30 million of Veterans'
     Land Bonds was sold the latter part of December,
     1967, with delivery being made on January 25,
     1968 in New York City.

          "It has been necessary, and will be neces-
     sary, for representatives of the Comptroller,
     Attorney General and other State Departments to
     be present during the signing and physical de-
     livery of the bonds in New York City.

          "During the first delivery of bonds, the
     expenses paid out of the Veterans* Land Fund
     was based on the current Appropriations Bill
     which authorized $17.00 per day, plus actual
     travel expenses to State employees other than
     State officials. The above restriction has
     caused several State employees personal monetary
     loss. In view of the language in the recent
     constitution which provides that all necessary


                         -1146-
Hon. Jerry Sadler, page 2 N-225)



     expense in the sale and delivery of bonds
     can be paid out of the proceeds from the
     sale of bonds, we would appreciate your of-
     fice furnishing us with a formal opinion ad-
     vising us whether under the above referred
     to constitutional amendment we are permitted
     to pay actual expenses to all employees and
     officials of the State of Texas necessary in
     the delivery of bonds to out of State banks.

           “We would also like to know if we would
     be permitted to pay all expenses, including
     cab fares,  without the necessity of receiving
     receipts shouing the amount expended by the
     employees and officials."

          Section 9(A)   of Article 5421m, Vernon's Civil Statutes,
provides in part:

          *The Board is hereby authorized to use
     the moneys of the Veterans' Land Fund attribu-
     table to any bonds hereafter issued and sold
     for the purpose of paying legal fees and fees
     for financial advice necessary in the opinion
     of the Board to the sale of bonds hereafter
     issued and sold; the expense of publishing
    notice of sale of any installment of such bonds;
     the expense of printing such bonds; and the BX-
    penses of deliverins such bonds. includino but
    not limited to the costs df travel, lodsing. and
    meals of anv officers or emvlovees of the Board,
    3th Sta e Corn tr
     the Attornev General necessarv in the ovinion
     of the Board to effectuate deliverv of such
    bonds, and the cost of manuallv sicnins such
    bonds . . . ." (Emphasis added.)

          The appropriation to the Veterans' Land Board con-
tained in Senate Bill 15, Acts of the 60th Legislature,  Regular
Session, (General Appropriation Act) , makes the following ap-
propriation:


                           -1147-
Ron. Jerry Sadler, page 3 (W-235)



          "For other than administrative purposes
     hereinabove appropriated, there is hereby ap-
     propriated to the General Land Office, includ-
     ing Veterans' Land Board, from the Veterans'
     Land Fund as created by Article III, Section
     49B of the Constitution, as amended, all
     amounts necessary to carry out the purposes
     of this Constitutional provision and Legis-
     lative Acts pursuant thereto."

          In view of the foregoing appropriation and the language
of the pre-existing law supporting such appropriation (Section
9(A) of Article 5421m. you are advised that the Veterans' Land
Board, is authorized to pay actual expenses to any officer or
employee of the Veterans' Land Board, State Comptroller, State
Treasurer and the Attorney General necessary to effectuate delivery
of such bonds to out-of-state banks.

          In answer to your second question, the Veterans'
Land Board may require from the employee such information the
Board deems appropriate to determine what constitutes the costs
of travel, lodging and meals necessary to effectuate delivery
of such bonds, and whether receipts for a particular expense
should be required is left to the sound discretion of the
Veterans& Land Board.

                     SUMMARY

         Pursuant to the provisions of Section 9(A)
    of Article 5421m. Vernon's Civil Statutes, and
    the current General Appropriation to the Veterans'
    Land Board, the Board is authorized to pay the
    costs of travel, lodging and meals of any officer
    or employee of the Board, State Comptroller, State
    Treasurer and the Attorney General necessary in
    the opinion of the Board to effectuate delivery
    of bonds to out-of-state banks.

                           V&     truly yours,



                                WFORU C. MARTIN
                                      General of Texas

                         -1148-
Hon. Jerry Sadler, page 4 W-235)



Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION CCUMITTEl3

Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Thomas Mack
John Fainter
Ben Harrison
Sam Kelley

A. J. CARUBBI, JR.
Executive Assistant




                        -1149-